IN THE SUPREME COURT OF THE STATE OF DELAWARE

 DOV CHARNEY,                              §
                                           §      No. 65, 2018
       Defendant Below,                    §
       Appellant,                          §      Court Below: Court of Chancery
                                           §      of the State of Delaware
       v.                                  §
                                           §      C.A. No. 11287
 STANDARD GENERAL L.P.,                    §
 STANDARD GENERAL MASTER                   §
 FUND L.P., and P STANDARD                 §
 GENERAL LTD.,                             §
                                           §
       Plaintiffs Below,                   §
       Appellees.                          §

                              Submitted: August 22, 2108
                              Decided: September 24, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      This 24th day of September 2018, the Court having considered this matter on

the briefs filed by the parties has determined that the final order and judgment of the

Court of Chancery should be affirmed for the reasons given by the Court of Chancery

in its order dated April 29, 2016 and its opinion dated December 19, 2017.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the final order and

judgment of the Court of Chancery be, and the same hereby is, AFFIRMED.

                                        BY THE COURT:

                                        /s/ James T. Vaughn, Jr.
                                        Justice